Citation Nr: 0718071	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Lyme disease.  

2.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to Lyme disease.  

3.  Entitlement to an evaluation in excess of 20 percent 
prior to June 28, 2005, and in excess of 40 percent as of 
June 28, 2005 for lumbosacral strain, to include a separate, 
compensable rating for neurological impairment.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2006, the veteran testified during a video 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file. 

The veteran was granted service connection for lumbosacral 
strain in November 1983; a 10 percent evaluation was 
assigned.  In April 1989, the veteran's evaluation for 
lumbosacral strain was increased to 20 percent.  A rating 
decision from the Boston RO, in July 2004, continued the 
20 percent evaluation assigned for the veteran's lumbosacral 
strain and denied service connection for Lyme disease and 
rheumatoid arthritis.  A December 2005 rating decision 
increased the evaluation for the veteran's lumbosacral strain 
to 40 percent.  The veteran disagrees with the ratings 
assigned for lumbosacral strain and the denial of service 
connection for Lyme disease and rheumatoid arthritis; he has 
perfected an appeal as to these issues. 


FINDINGS OF FACT

1.  Lyme disease was not shown in service or for many years 
thereafter, and there is no medical evidence or opinion 
showing a medical relationship between Lyme disease and 
service.  

2.  Rheumatoid arthritis was not shown in service or for many 
years thereafter, and there is no competent medical evidence 
showing a medical relationship between rheumatoid arthritis 
and service (to include evidence that rheumatoid arthritis 
was manifest to a compensable degree within one year of 
discharge from service).  

3.  The orthopedic symptoms of lumbosacral strain were 
manifested by no more than moderate limitation of motion of 
the lumbosacral spine to June 28, 2005, and no more than 
severe limitation of motion as of June 28, 2005.  Ankylosis 
is not shown.

4.  Neurological impairment of the left lower extremity due 
to the service-connected lumbosacral strain is manifested by 
no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

2.  Rheumatoid arthritis was not incurred in or aggravated by 
service; nor is it proximately due to or a result of a 
service-connected disease or injury, and it may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).  

3.  The criteria for an evaluation in excess of 20 percent 
prior to June 28, 2005, and in excess of 40 percent as of 
June 28, 2005, for the orthopedic manifestations of 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2003), 
DCs, 5235 through 5243 (2006).

4.  The criteria for an evaluation of 10 percent, but no 
more, for neurological impairment of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, DC 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in June 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for increased rating.  
VA also told him that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claim, but that he must provide enough information so that VA 
could request any relevant records.  VA told him that it was 
responsible for obtaining any evidence held by a federal 
government agency.  The veteran was informed that if he had 
any evidence in his possession pertaining to the claim, he 
should submit it to VA.  This letter did not inform the 
veteran of the evidence needed to substantiate a claim for 
service connection; however, the veteran was given notice of 
this in a letter dated in March 2004, which is before initial 
consideration of the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As to the veteran's claim for an increased rating, 
the veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
Likewise, in September 2006, the veteran filed a claim for an 
earlier effective date for the increase to 40 percent for 
lumbosacral strain awarded in a rating decision issued in 
December 2005, thereby demonstrating actual knowledge of that 
element.  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  
As to the separate compensable rating assigned based on 
criteria currently in effect since September 2003, RO will 
provide effective date information when promulgating the 
rating following this decision.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, hearing transcripts, and 
service medical records.  VA examinations were provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Such 
claims may be described as secondary service connection by 
way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Lyme Disease

At the veteran's February 2006 personal hearing, he testified 
that he believed that he got Lyme disease from a deer tick 
while he was stationed in Ft. Leonard Wood, Missouri.  He 
also stated that he was constantly fatigued while in service, 
and attributed this to Lyme disease.  He further testified 
that he complained about his fatigue while in service, and 
that blood work was done, but they found nothing and he was 
given no treatment.

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that Lyme 
disease is related to the veteran's active duty service.  The 
veteran's service medical records are devoid of any diagnosis 
of Lyme disease.  There is an entry from May 1979 where the 
veteran complained of weight loss, and the examiner reported 
that the veteran "appears tired and general malaise."  The 
veteran was referred to the outpatient clinic of Cutler Army 
Hospital, where a complete blood count was done.  Records 
show that the next week the veteran's blood count was 
reported as within normal limits.  It was noted that the 
veteran weighed 108 pounds at his January 1977 enlistment 
examination, and at the time of the report, he weighed 109 
pounds.  

A private medical report from February 2003 shows that seven 
years prior to the report the veteran sustained a tick bite, 
but it was unclear whether it was a dog tick or a deer tick 
since the veteran removed it prior to looking at it.  It was 
noted that the veteran recognized pictures of adult deer 
ticks as being those which he has found on himself 
frequently.  The reporter went on to explain that four years 
prior to the report, while hunting, the veteran developed 
soreness of his knees accompanied by swelling.  He then 
developed soreness and swelling of his elbows, shoulders, 
wrists and feet.  Lyme titer at that time was negative.  In 
September 2002, a Lyme Western Blot performed by Igenex 
showed "IgM reactions" and "IGG reactions" to various "KD 
proteins."  The private medical report explains that IgM 
reactions to one of those proteins are specific for Lyme 
disease and "would not have been there otherwise unless the 
patient had just recently received the Lyme vaccine, which 
this patient had not."  After consultation with the 
veteran's physician, it was concluded that the veteran fit 
the multi-symptom complex of chronic Lyme disease or a Lyme-
like illness.  It was noted that it was quite possible that 
the veteran was infected with both Lyme disease as well as 
rheumatoid arthritis.  A November 2002 medical report from a 
different private physician shows that the veteran 
"apparently spent a long time in the woods while hunting and 
therefore he asked to be checked at Igonex Labs ... for Lyme 
titer."  The Board gives this evidence, showing that the 
veteran probably contracted Lyme disease over a decade after 
his active service, high probative value as the statements 
were made for the purpose of medical treatment.    

The veteran has stated that Lyme disease began in service.  
The veteran could render an opinion as to having fatigue, or 
any other common symptom of Lyme disease, while he was in 
service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board also notes 
that it is aware of the veteran's statement that his doctor 
told him that Lyme disease can live dormant for years.  This 
may be the case; however, the Board finds that the veteran's 
statements to medical professionals, that he was bit by ticks 
many years after service, but a few years before he was 
diagnosed with Lyme disease, to be more compelling.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service Lyme disease, and a nexus 
between the post service diagnosis of Lyme disease and 
service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B. Rheumatoid Arthritis

The veteran asserts that he developed rheumatoid arthritis as 
a result of his active military service.  At his February 
2006 hearing, the veteran testified that his rheumatoid 
arthritis is manifest by swelling and a feeling of burning of 
the major joints of the body, and "it also tears the 
ligaments away from the bone."  He testified that his 
rheumatoid arthritis started in his back, and that at the 
time of the hearing, it was in his back, ankles, feet, 
wrists, and pretty much all over his body.  

The veteran has indicated that he may have developed 
rheumatoid arthritis secondary to Lyme disease.  As this 
decision finds that Lyme disease is not connected to the 
veteran's service, any claim by the veteran for secondary 
service connection to Lyme disease must fail.  See 38 C.F.R. 
§ 3.310(a).  As to the claim of direct service connection, 
after a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
developed rheumatoid arthritis while in service, or that 
arthritis manifested to a compensable degree within one year 
of his release from active military service.  

The veteran's service medical records are devoid of any 
diagnosis of rheumatoid arthritis.  The veteran, who was 
discharged in 1980 also testified that he was first diagnosed 
with rheumatoid arthritis 7 or 8 years before his February 
2006 hearing (approximately 1998).  This evidence weighs 
heavily against a finding that the veteran developed 
rheumatoid arthritis as a result of his service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  Furthermore, there is no competent medical 
evidence of record that arthritis manifested to a compensable 
degree within one year of the veteran's discharge from 
service, and therefore, it is not presumed that the veteran's 
rheumatoid arthritis is connected to his service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Test results from May and June 2000 show that the veteran was 
reactive to a Rheumatoid Factor Screen.  A medical report 
from a private physician from June 2001 shows that the 
veteran "complained of arthralgias involving all his hand 
MCP, PIP and wrist joints, as well as his ankles and knees 
since approximately one year ago."  A private medical report 
from February 2003 (discussed above) shows that four years 
prior to that report, the veteran developed soreness of his 
knees accompanied by swelling.  He then developed soreness 
and swelling of his elbows, shoulders, wrists and feet.  This 
report would put the onset of these symptoms around the same 
time as the onset reported in the June 2001 private medical 
report, approximately 1999.  These symptoms are also the same 
symptoms that the veteran testified his rheumatoid arthritis 
causes.  Therefore, the competent medical evidence of record 
is against a finding that the veteran had rheumatoid 
arthritis while in service, or within one year of service.  
Indeed, these medical reports show the onset of rheumatoid 
arthritis to be over a decade after the veteran's discharge 
from service.  As discussed above, any claim that rheumatoid 
arthritis developed after service, as a result of Lyme 
disease, does not help the veteran in his claim for service 
connection because the Board has determined that Lyme disease 
is not connected to the veteran's service.    

In sum, the preponderance of the competent evidence is 
against a finding of in-service rheumatoid arthritis, 
continuity of symptomatology associated with rheumatoid 
arthritis, and a nexus between the post service diagnosis of 
rheumatoid arthritis, and service or a service-connected 
disability.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.




III. Increased Rating

The veteran has asserted that his lumbosacral strain was 
worse than evaluated before June 28, 2005, and is also worse 
than evaluated as of June 28, 2005.  At a February 2006 video 
hearing before the undersigned Veterans Law Judge, the 
veteran testified that he his back affects his gait, causing 
a limp, and that he has pain and numbness in his lower 
extremities.  He stated that the pain and numbness will 
sometimes go to his right side; but it is more on the left 
side, where the pain and numbness will shoot down the leg all 
the way to his left foot and toes.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.  The veteran is service 
connected for a lumbosacral strain with limitation of motion.

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 20 percent evaluation is 
assigned for moderate limitation of motion of the lumbar 
spine.  The highest rating allowable pursuant to this 
diagnostic code, 40 percent, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5292 (2003).  

The words "slight," "moderate," "marked" and "severe" 
as used in the various diagnostic codes are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a 20 percent evaluation with 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
The highest rating allowable under this diagnostic code, 
40 percent, will be awarded with evidence of a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2003).  

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), DC 5243 (intervertebral disc 
syndrome) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:   

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

The RO has evaluated the veteran's service-connected 
lumbosacral strain as follows:

20 percent 		prior to June 28, 
2005
40 percent 		from June 28, 2005

The claim for an increased rating was received in November 
2002.  As such, both the old and new rating criteria for a 
lumbosacral strain apply.

A.  Evaluation in excess of 20 percent
	
Orthopedic Manifestations

After a careful review of the evidence, the Board finds the 
preponderance of it is against a finding of an evaluation in 
excess of 20 percent for the orthopedic manifestations of the 
veteran's lumbosacral strain under either the present rating 
schedule, or the schedule in effect prior to September 2003. 

The veteran's April 2004 VA examination shows that his 
lumbosacral spine flexion was "decreased to 70/90 degrees," 
and lateral rotation and flexion were normal.  The Board 
associates findings such as these with no more than 
"moderate" limitation of motion; therefore, an evaluation 
in excess of 20 percent is not warranted under the previous 
DC 5292.  See 38 C.F.R. § 4.71a, DC 5292 (2003).  Likewise, 
there is no evidence of a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and an evaluation in 
excess of 20 percent would not be appropriate under the 
previous DC 5295.  See 38 C.F.R. § 4.71a, DC 5295 (2003).  

Considering the current regulations, the veteran would need 
to have forward flexion of the thoracolumbar spine 30 degrees 
or less, or, favorable ankylosis of the entire thoracolumbar 
spine to warrant an evaluation in excess of 20 percent under 
the current DCs 5235-5243 (excluding the previously discussed 
rating based on incapacitating episodes for invertebral disc 
syndrome).  See 38 C.F.R. § 4.71a, DCs 5235 through 5243 
(2006).  The April 2004 VA examination shows that the veteran 
clearly can move his thoracolumbar spine, and is against a 
finding of any ankylosis.  Furthermore, this examination 
shows that the veteran's forward flexion of the lumbosacral 
spine alone is in excess of 30 degrees, making it 
inappropriate to find that the veteran warrants a higher 
evaluation based on limitation of forward flexion of the 
thoracolumbar spine during this period.    

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's lumbosacral strain.  Nevertheless, the Board finds 
that the effects of pain reasonably shown to be due to the 
veteran's service-connected lumbosacral strain are 
contemplated in the 20 percent rating currently assigned.  
There is no indication that pain, due to lumbosacral strain, 
causes functional loss greater than that contemplated by the 
20 percent evaluation assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca, supra.

Neurological Manifestations

After reviewing the evidence on file, effective the change of 
criteria in September 2003, the Board finds that the 
veteran's disability should be rated separately for the 
orthopedic and neurological symptoms.  The veteran's 
neurological impairment is best evaluated under DC 8520, 
which addresses paralysis of the sciatic nerve.  Total 
paralysis of the sciatic nerve is manifested by the foot 
dangling and dropping, no active movement possible of the 
muscles below the knee, and "weakened or (very rarely) 
lost" flexion of the knee.  38 C.F.R. § 4.124a, DC 8520 
(2006).  Mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  Id.  An 
80 percent disability rating is warranted for complete 
paralysis of the sciatic nerve.  Id.

The evidence shows that the veteran has a neurological 
impairment in the left lower extremity.  For example, after a 
July 2003 VA examination, the examiner reported that the 
veteran's patellar ankle jerk on the right was "2+" and 
"0" on the left.  

When examined in July 2005, he noted radiation down the left 
leg.  This has been confirmed clinically.  He has also 
reported right leg involvement, but that has not been 
clinically confirmed.  Prior to the change in criteria, 
neurological findings, in the absence of foot drop were 
considered within the rating criteria for the back under 
codes 5292 or 5295.

After a careful review of the competent medical evidence of 
record, the Board finds that the evidence supports a finding 
that the veteran warrants a 10 percent evaluation for a 
neurological impairment in the left lower extremity; however, 
the preponderance of the evidence is against a finding that 
the neurological impairment of the left lower extremity 
warrants more than a 10 percent evaluation.  The veteran's 
April 2004 VA examination shows that the veteran reported 
pain radiated to his buttocks and associated weakness.  The 
Board associates symptoms such as these with "mild" 
incomplete paralysis of the sciatic nerve, rather than 
"moderate."  See id.  

B. Evaluation in excess of 40 percent

As with the period ending June 28, 2005, it is also more 
beneficial to give the veteran separate evaluations for his 
chronic orthopedic and neurological manifestations as of June 
28, 2005.  See 38 C.F.R. § 4.71a, DCs 5243 (2006), 5293 
(2003).  

Orthopedic Manifestations

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent as of June 28, 2005.  
The RO awarded the veteran with a 40 percent evaluation based 
upon the clinical findings in the VA back evaluation that was 
conducted on that day.  The Board agrees that such 
examination showed increased symptomatology with the service-
connected lumbosacral strain-here, his limitation of motion.  
See 38 C.F.R. § 4.71a, DC 5292 (2003).  Forward flexion was 
reportedly to 20 degrees, extension to zero degrees, right 
and left side bending both to zero, and right and left 
rotation both to 5 degrees.  While such limitation of motion 
would warrant a 40 percent evaluation, it would not warrant 
an evaluation in excess of 40 percent.  

Considering the current regulations, for the veteran to 
warrant a higher evaluation under DCs 5235 through 5243, he 
would have to have unfavorable ankylosis of the entire 
thoracolumbar spine, or qualify for a higher evaluation based 
on incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235 
through 5243 (2006).  The June 2005 VA evaluation does not 
show ankylosis of the entire thoracolumbar spine, indeed, the 
report concludes that the veteran can move his lumbosacral 
spine.  A July 2005 consultation shows the veteran had 
lumbosacral spine flexion to 10 degrees, with extension to 8 
degrees, sidelying right to 10 degrees, and sidelying left to 
8 degrees.  These findings also show that the veteran does 
not have ankylosis of the entire lumbosacral spine.  

Considering the previous diagnostic codes, the veteran is 
already receiving the maximum evaluation allowable under the 
previous DCs 5292 and 5295.  See 38 C.F.R. § 4.71a, DCs 5292, 
5295 (2003).  The veteran would not warrant an evaluation in 
excess of 40 percent for the non-neurological manifestations 
of lumbosacral strain under the former diagnostic codes. 

The Board notes that it has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
the analysis in DeLuca does not assist the veteran in this 
case, as he is receiving the maximum disability evaluation 
for limitation of motion of the lumbar spine.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Neurological Manifestations

After a careful review of the competent medical evidence of 
record, the Board finds that the preponderance of the 
evidence is against a finding that the neurological 
impairment of the left lower extremity warrants more than a 
10 percent evaluation.  The veteran's June 2005 VA back 
evaluation shows that the veteran reported pain radiated to 
his left buttocks down to his foot sometimes.  The examiner's 
impression was "Lumbosacral Strain with ? radiculopathy."  
The veteran made similar contentions at a July 2005 
consultation.  Outpatient records from VA Medical Center 
Bedford indicated neuropathy; however, the preponderance of 
the evidence is against a finding of moderate incomplete 
paralysis of the sciatic nerve.  While the veteran has some 
neurological symptoms, the symptoms appear to be limited to 
some pain, and possibly weakness.  The Board associates 
symptoms such as these with "mild" incomplete paralysis of 
the sciatic nerve, rather than "moderate."  See 38 C.F.R. 
§ 4.124a, DC 8520 (2006).  

The Board notes that outpatient records from November 2004 
show possible neuropathy in both ankles; however, the Board 
finds that the preponderance of the evidence is against a 
finding of any incomplete paralysis of the sciatic nerve in 
the veteran's right lower extremity.  See id.  May 2005 
outpatient records show somewhat diminished deep tendon 
reflexes in the veteran's right ankle, and reports from June 
2005 show positive sensory in the veteran's right side.  
Furthermore, multiple physical therapy reports from December 
2004 through March 2005 show paresthesia in the veteran's 
left lower extremity, but none show any compensable 
neurological problems in his right lower extremity.

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants an 
evaluation in excess of 20 percent before June 28, 2005, and 
in excess of 40 percent as of June 28, 2005, for the 
orthopedic manifestations of lumbosacral strain; and in 
excess of 10 percent for the neurological manifestations in 
the left lower extremity; the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
20 percent before June 28, 2005, and in excess of 40 percent 
as of June 28, 2005, for the orthopedic manifestations of 
lumbosacral strain; and in excess of 10 percent for the 
neurological manifestations in the left lower extremity; and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation until June 
28, 2005, and the 40 percent evaluation as of June 28, 2005, 
for the orthopedic manifestations of lumbosacral strain; and 
the 10 percent evaluation for the neurological manifestations 
in the left lower extremity, are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not exceptional nor unusual such as to preclude the use of 
the regular rating criteria. 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for Lyme disease is denied.

Entitlement to service connection for rheumatoid arthritis, 
to include as secondary to Lyme disease, is denied.

Entitlement to an evaluation in excess of 20 percent prior to 
June 28, 2005, and in excess of 40 percent as of June 28, 
2005 for the orthopedic manifestations of lumbosacral strain, 
is denied.

Entitlement to an evaluation of 10 percent for neurological 
impairment of the left lower extremity is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


